UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 26, 2017 Stericycle, Inc. (Exact name of registrant as specified in its charter) Delaware 1-37556 36-3640402 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 28161 North Keith Drive Lake Forest, Illinois 60045 (Address of principal executive offices including zip code) (847) 367-5910 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure. For the fourth quarter of 2016 (“Q4”), Stericycle, Inc. (the “Company”) expects to record charges of approximately $65-$75 million to pre-tax income.The charges are primarily related to the write-down of certain assets in the United Kingdom (“UK”) either sold or classified as assets held for sale in Q4 and to changes in reserve accounts in Q4 driven by market and economic conditions affecting the Company’s International Regulated Waste and Compliance Services Segment (“International Segment”) and hazardous waste business.During Q4, the Company continued to experience challenges in its International Segment and its Patient Transport and Manufacturing and Industrial (“M&I”) waste businesses.The Company has written down the value of certain assets due to the disposal of certain M&I assets in the UK and the classification of other assets in the UK, including its Patient Transport business, as held for sale and, as a result of these challenges, has increased certain reserve accounts, primarily within its International Segment and hazardous waste business. The Company anticipates that approximately $30-$32 million of the total charges for Q4 will be adjusting items consistent with the Company’s historical classifications and will be part of its reconciliation of GAAP to non-GAAP net income attributable to Stericycle common shareholders (“Net Income”).The Company expects the balance of the charges to reduce both GAAP and non-GAAP Net Income for Q4 by approximately $35-$43 million on a pre-tax basis. The preliminary information concerning the Company’s results of operations for 2016 contained in this report reflects the most current information available to the Company. Actual results may differ materially from these preliminary results due to the completion of the Company’s financial closing procedures and other developments that may arise between the date of this report and the time that financial results for 2016 are finalized. Additional information will be provided in connection with the Company’s release of its fourth quarter and full-year 2016 results.
